Case 20-10343-LSS Doc 5384 Filed 06/21/21 Pagelof3

 

6
: pee Soe eee
=
Sy B2y Ww. maeker St.
s
Si Iming ton, Delaware (aeb|
0
5
z Pe
Bon 20
sz 5 7
2 Hite Pees jo 43 [SSS aS =
BOs = 7
ae is
172. CENerAl| Notice ts exhibd A-
|e

\o
30 Tr WwerThe Coste Docke tr Te cerelect

al TIhAT this lawefa P _OFEICIMN Sent a
ZZ Lae oe QUeSHoOANTe TO WC com KSA
ee ayer PY) leqAl Dept Deputy \fekesa@uez
\/ASQUER
fc _opered $SAW. LF Fillect “yen OT
ZL 1k SONT <“\pnom Hac Ie
Wl alee) Ne SS eicl.

ez

 
  

 
  
 
 

~ . SSFP to

 

7) *. SRoankn CUSTSY Co.
& O24 Nn. Mat uel sr

ge *D |
teh Wiriming tan Re lawale
aes : ys 30)

ote tte ey gt ott Sih essed i, fii Ferssisesdisy liiifsied: ,
POEMS ois PP hpagpedpag [EH aa piese]fpttl fet] , 4

 

o
@
D>
©

oO

o

A

or

=

A

—.
o
Oo

OD

&

i
st
0
o
Lo
oO
}
aA

”)

”)
mT
o
st
o
Oo
O
Al
H
©
O
